IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ALFONSO PERCY PEW,                    :   No. 3 EAP 2020
                                      :
                   Appellant          :   Appeal from the Order of
                                      :   Commonwealth Court dated
                                      :   November 21, 2019 at No. 581 MD
             v.                       :   2018.
                                      :
                                      :
JOHN E. WETZEL, SECRETARY OF          :
CORRECTIONS, SHIRLEY M. SMEAL,        :
EXECUTIVE DEPUTY SECRETARY OF         :
CORRECTIONS, STEVEN GLUNT,            :
REGIONAL DEPUTY SECRETARY OF          :
CORRECTIONS, MARCIA NOLES,            :
BUREAU HEALTH CARE SERVICE            :
DEPARTMENT OF CORRECTIONS,            :
ULRICH KLEMM, BUREAU TREATMENT        :
SERVICES DEPARTMENT OF                :
CORRECTIONS, TRACEY SMITH,            :
DIRECTOR RELIGIOUS                    :
ACCOMMODATION COMMITTEE               :
DEPARTMENT OF CORRECTIONS,            :
MAHALLY, SUPERINTENDENT PA.           :
D.O.C., DEMMING, DEPUTY PA. D.O.C.,   :
RONALD OTT, FOOD SERVICE              :
MANAGER PENNSYLVANIA                  :
DEPARTMENT OF CORRECTIONS, LT.        :
FILIPIAK, PENNSYLVANIA DEPARTMENT     :
OF CORRECTIONS, JOHN DOE, DEPUTY      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS, SUED IN INDIVIDUAL       :
AND OFFICIAL CAPACITIES FOR           :
MONETARY DAMAGES,                     :
                                      :
                   Appellees          :


                                 ORDER



PER CURIAM                                         DECIDED: July 21, 2020
    AND NOW, this 21st day of July, 2020, the order of the Commonwealth Court is

AFFIRMED.




                               3 EAP 2020 - 2